Citation Nr: 1751010	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-24 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to an initial rating in excess of 0 percent for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1973 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Huntington, West Virginia Department of Veterans Affairs Regional Office (RO).

In January 2014, the Veteran testified before the undersigned Veterans Law Judge in a Board hearing at the RO.  A transcript of that hearing is of record.


FINDINGS OF FACT

As of September 28, 2010, the Veteran's service connected bilateral hearing loss was manifested by no more than a Level II for the right ear, and no more than a Level II for the left ear on Table VI.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 0 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.383, 3.385, 4.85, 4.86 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify a claimant of any information necessary to substantiate their claim, and to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate their claim, to include requesting records and providing an examination.  38 U.S.C.A. § 5103, 5103A (West 2014).

VA provided the Veteran notice, obtained the Veteran's service records, and provided examinations for the Veteran.  The Veteran's attorney has not referred to any additional, unattained, relevant, or available evidence.  Thus, the Board finds that the duties to notify and assist the Veteran have been fulfilled.

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2017).

Where there is a question as to which of two ratings shall be applied, the higher ratings will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Assignments of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are conducted.  38 C.F.R. § 4.85, 4.86, Tables VI, VIA, VII (2017). 

Audiometric evaluations are conducted using the controlled speech discrimination tests together with the results of the pure tone audiometry test.  38 C.F.R. § 4.85 (a) (2017).  Numeric designations of Levels I through XI are assigned by application of Table VI, in which the percentage of discrimination is intersected with the pure tone decibel loss.  38 C.F.R. § 4.85, Table VI (2017).  The results are then applied to Table VII, for a percentage rating.  Pure tone threshold average, as used in Tables VI and VIA, is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases, including those in 38 C.F.R. § 4.86, to determine the Roman numeral designation for hearing impairment from Table VI or Table VIA.  38 C.F.R. § 4.85 (d) (2017).

Pure tone threshold averages will be solely used to determine the numeric designation from Table VIA when the examiner certifies that the use of speech discrimination scores is not appropriate for the Veteran due to language difficulties or cognitive problems.  38 C.F.R. § 4.85 (c) (2017).

The period on appeal arose from the Veteran's September 28, 2010 claim.

On VA examination in January 2011, the Veteran's pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
35
55
LEFT
15
20
35
60
60

Speech discrimination testing using a Maryland CNC word list revealed speech recognition ability of 100 percent in the right ear and of 96 in the left ear.

Applying the findings of the January 2011 VA examination to the rating criteria for hearing impairment, the Board finds that the criteria for a rating in excess of 0 percent were not met.  The Veteran's right ear hearing acuity was manifested by a level I impairment, and the left ear was manifested by a hearing acuity of a level I impairment.  38 C.F.R. § 4.85, Table VI (2017).  Those findings resulted in a 0 percent rating for bilateral hearing loss.  38 C.F.R. § 4.85, Table VII (2017).

On VA examination in February 2013, the Veteran's pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
60
60
LEFT
15
25
40
60
55

Speech discrimination testing using a Maryland CNC word list revealed speech recognition ability of 70 percent in the right ear and of 70 in the left ear.  However, the examiner noted the use of the speech discrimination scores was not appropriate for the Veteran.

Applying the findings of the February 2013 VA examination to the rating criteria for hearing impairment, the Board finds that although the Veteran's hearing had slightly worsened, the criteria for a rating in excess of 0 percent were still not met.  The Veteran's right ear hearing acuity was manifested by a level II impairment, and the left ear was manifested by a hearing acuity of a level II impairment.  38 C.F.R. § 4.85, Table VIA (2017).  Those findings result in a 0 percent rating for bilateral hearing loss.  38 C.F.R. § 4.85, Table VII (2017).

On the most recent VA examination in August 2015, the Veteran's pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
25
65
70
LEFT
25
30
55
70
70

Speech discrimination testing using a Maryland CNC word list revealed speech recognition ability of 84 percent in the right ear and of 88 in the left ear.

Applying the findings of the August 2015 VA examination to the rating criteria for hearing impairment, the Board finds that the criteria for a rating in excess of 0 percent have still not been met.  The Veteran's right ear hearing acuity was manifested by a level II impairment, and the left ear was manifested by a hearing acuity of a level II impairment.  38 C.F.R. § 4.85, Table VI (2017).  Those findings resulted in a 0 percent rating for bilateral hearing loss.  38 C.F.R. § 4.85, Table VII (2017).

The Board finds that all of the testing results are contemporaneous and indicative of the severity of the Veteran's current disability.  Accordingly, these results are the most probative evidence in determining whether the Veteran's hearing disability warrants a higher disability rating.  The Board accepts the test results as reliable.

The Board notes that in addition to providing objective test results, all of the VA audiologists fully described the functional effects caused by the Veteran's hearing disability in their reports.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The audiologists noted the impact of hearing loss on the Veteran's life, to include difficulty hearing his spouse and the television when not wearing hearing aids.  The Board has considered the evidence, to include Veteran's statements regarding the severity of the hearing loss.  The Board does not discount the difficulties that the Veteran experiences as a result of his hearing loss.  However, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric evaluations.  The Board has no discretion in the matter.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Board has also considered the assignment of staged ratings.  However, at no time during the period on appeal did the disability warrant a higher schedular rating than the ratings assigned.

As the mechanical application of the rating schedule results in a 0 percent rating in each VA examination, the preponderance of the evidence is against a finding that a higher rating is warranted.  Thus, the Veteran's claim for an increased rating must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017).




ORDER

Entitlement to an initial rating in excess of 0 percent for a bilateral hearing loss disability is denied.


REMAND

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

An April 2017 rating decision reopened a claim for service connection for diabetes mellitus and denied the claim.  The Veteran filed a June 2017 notice of disagreement to that denial.  No statement of the case has been issued.

Accordingly, this case is REMANDED for the following:

Issue a statement of the case which addresses the issue of entitlement to service connection for diabetes mellitus.  Notify the Veteran of his appeal rights and that he must submit a timely substantive appeal if he wants appellate review of that issue.  If a timely substantive appeal is received, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


